DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
The disclosure is objected to because of the following informalities: there are numerous typos throughout the specification.  
Some examples are:  
	page 21, lines 5 & 10, “wing 18” should be -- wing 20 --; 
	page 21, line 15, “wing 20” should be -- wing 24 --; 
	page 23, line 15, “generator 38” should be -- generator 46 --; 
	page 26, line 15, “curve 300” & “aircraft 100” should be -- curve 200 -- & -- aircraft 10 --, respectively; 
	page 27, line 16, “aircraft 100” should be -- aircraft 10 --; 
	& page 28, line 1, “curve 300” should be -- curve 200 --.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

  
Claims 5 & 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: there appears to be a typo in claims 5 & 6, lines 5 & 5, respectively.  In claims 5 & 6, lines 5, “said starboard canard both rotatable by” should be -- said starboard canard and said port canard both rotatable by --, since these are both rotatable by rotation of said actuator.  Otherwise it is not clear what “both” refers to if it is just the starboard canard.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durov (RU Pub No. 2,667,433 C2) in view of Carlow (US Patent No. 6,474,604 B1).  
Regarding claim 1
	Durov teaches an aircraft (See figures 1a & 1b) comprising: a fuselage having a front end and a rear end, said fuselage having a starboard side and having a port side opposite said starboard side; (See figures 1a & 1b) a first wing, (See figures 1a & 1b, ref # 2) said first wing (See figures 1a & 1b, ref # 2) positioned above a second wing; (See figures 1a & 1b, ref # 10) said first wing (See figures 1a & 1b, ref # 2) having a first wingtip (See figures 1a & 1b, ref # 13) positioned on said starboard side of said fuselage and having a second wingtip (See figures 1a & 1b, ref # 13) positioned on said port side of said fuselage; (See figures 1a & 1b) said second wing (See figures 1a & 1b, ref # 10) having a first wingtip (See figures 1a & 1b, ref # 12) on said starboard side of said fuselage, and having a second wingtip (See figures 1a & 1b, ref # 12) positioned on said port side of said fuselage; (See figures 1a & 1b) a first rotor assembly (See figures 1a & 1b, ref # 15-16) positioned in between a distal end of said first wingtip (See figures 1a & 1b, ref # 13) of said first wing (See figures 1a & 1b, ref # 2) and a distal end of said first wingtip (See figures 1a & 1b, ref # 12) of said second wing; (See figures 1a & 1b, ref # 10) a second rotor assembly (See figures 1a & 1b, ref # 17-18) positioned in between a distal end of said second wingtip (See figures 1a & 1b, ref # 13) of said first wing (See figures 1a & 1b, ref # 2)and a distal end of said second wingtip (See figures 1a & 1b, ref # 12) of said second wing; (See figures 1a & 1b, ref # 10) said first rotor assembly (See figures 1a & 1b, ref # 15-16) having a first propeller (See figures 1a & 1b, ref # 15-16) engaged with a first motor generator, (See page 6, lines 18-44 & page 8, lines 30-36) said propeller (See figures 1a & 1b, ref # 15-16) rotating in a horizontal plane, said horizontal plane extending into a gap between said first wing (See figures 1a & 1b, ref # 2) and said second wing; (See figures 1a & 1b, ref # 10) said second rotor assembly (See figures 1a & 1b, ref # 17-18) having a second propeller (See figures 1a & 1b, ref # 17-18) engaged with a second motor generator, (See page 6, lines 18-44 & page 8, lines 30-36) said second propeller (See figures 1a & 1b, ref # 17-18) rotating in said horizontal plane.  (See figures 1a & 1b)  
	Durov does not teach curved wingtips.  
	However, Carlow teaches an aircraft (See figures 1, 4, 12, 16, 16A, & 16B) comprising: a fuselage having a front end and a rear end, said fuselage having a starboard side and having a port side opposite said starboard side; (See figures 1, 4, 12, 16, 16A, & 16B) a first wing, (See figures 1, 4, 12, 16, 16A, & 16B, ref # 50) said first wing (See figures 1, 4, 12, 16, 16A, & 16B, ref # 50) positioned above a second wing; (See figures 1, 4, 12, 16, 16A, & 16B, ref # 50’) said first wing (See figures 1, 4, 12, 16, 16A, & 16B, ref # 50) having a first curved wingtip (See figures 1, 4, 12, 16, 16A, & 16B) positioned on said starboard side of said fuselage and having a second curved wingtip (See figures 1, 4, 12, 16, 16A, & 16B) positioned on said port side of said fuselage; (See column 13, line 55 – column 14, line 22, column 18, lines 15-31, & figures 1, 4, 12, 16, 16A, & 16B) said second wing (See figures 1, 4, 12, 16, 16A, & 16B, ref # 50’) having a first curved wingtip (See figures 1, 4, 12, 16, 16A, & 16B) on said starboard side of said fuselage, and having a second curved wingtip (See figures 1, 4, 12, 16, 16A, & 16B) positioned on said port side of said fuselage.  (See column 13, line 55 – column 14, line 22, column 18, lines 15-31, & figures 1, 4, 12, 16, 16A, & 16B)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have curved wingtips as taught by Carlow in the aircraft of Durov, so as to improve rigidity, producing greater aerodynamic efficiency, and minimizing of induced drag.  (See column 13, line 55 – column 14, line 22)  

Regarding claim 2
	Durov teaches additionally comprising: said first wing (See figures 1a & 1b, ref # 2) being V shaped; (See figures 1a & 1b) a horizontal stabilizer (See figures 1a & 1b, ref # 6) engaged to said fuselage on a first end and extending to a distal end; (See figures 1a & 1b) and said first wing (See figures 1a & 1b, ref # 2) having a central portion engaged with said distal end of said horizontal stabilizer.  (See figures 1a & 1b, ref # 6)  

Regarding claims 3 & 4
	Durov teaches additionally comprising: a starboard canard (See figures 1a & 1b, ref # 8) extending from a first end engaged with said starboard side of said fuselage, to a distal end thereof; (See figures 1a & 1b) a port canard (See figures 1a & 1b, ref # 8) extending from a first end thereof engaged with said port side of said fuselage, to a distal end thereof; (See figures 1a & 1b) a third rotor assembly (See figures 1a & 1b, ref # 20) positioned on said starboard canard, (See figures 1a & 1b, ref # 8) said third rotor assembly (See figures 1a & 1b, ref # 20) having a third motor generator (See page 6, lines 18-44 & page 8, lines 30-38) engaged with a propeller; (See figures 1a & 1b, ref # 20) a fourth rotor assembly (See figures 1a & 1b, ref # 19) positioned on said port canard, (See figures 1a & 1b, ref # 8) said fourth rotor assembly (See figures 1a & 1b, ref # 19) having a fourth motor generator (See page 6, lines 18-44 & page 8, lines 30-38) engaged with a propeller.  (See figures 1a & 1b, ref # 19)  

Regarding claims 5 & 6
	Durov teaches additionally comprising: said first end of said starboard canard (See figures 1a & 1b, ref # 8) and said first end of said port canard, (See figures 1a & 1b, ref # 8) both engaged with an actuator; said actuator being rotatable; and said starboard canard (See figures 1a & 1b, ref # 8) both rotatable by rotation of said actuator, between a horizontal positioning and a vertical positioning; (See page 10, lines 8-33) said horizontal positioning (See figures 1a) locating said propeller (See figures 1a & 1b, ref # 19) of said third rotor assembly and said propeller (See figures 1a & 1b, ref # 20) of said fourth rotor assembly to a vertical positioning (See figure 1a) whereby they generate forward thrust during horizontal flight of said aircraft; (See page 10, lines 11-13, 31-33, & figure 1a) and said vertical positioning (See figure 1b) locating said propeller (See figures 1a & 1b, ref # 19) of said third rotor assembly and said propeller (See figures 1a & 1b, ref # 20) of said fourth rotor assembly to a horizontal positioning (See figure 1b) whereby they generate vertical thrust during vertical flight of said aircraft.  (See page 10, lines 13-23 & figure 1b)  

Regarding claims 7 & 8
	Durov teaches additionally comprising: a regenerative charging process (See page 6, lines 18-44 & page 8, lines 30-36) used in connection with charging an electric power supply on board said aircraft using an auto rotation of said propeller (See figures 1a & 1b, ref # 15-16) engaged with said first rotor assembly (See figures 1a & 1b, ref # 15-16) and said propeller (See figures 1a & 1b, ref # 17-18) engaged with said second rotor assembly; (See page 9, lines 19-38 & figures 1a & 1b, ref # 17-18) and communicating electric energy generated by said regenerative charging process to said onboard electric power supply to thereby recharge said power supply.  (See page 6, lines 18-44 & page 8, lines 30-36)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Wolkovitch (US Patent No. 5,046,684) discloses an aircraft, 1st & 2nd wings, 1st & 2nd curved wing tips, the 1st wing is V-shaped, port and starboard canards, 1st & 2nd rotor assembly between the 1st & 2nd wing tips, propellers, and the propeller rotating plane is above the 1st & 2nd wing tips, and that it is functionally equivalent to have the center of the first wing connected to the tip of the distal end of horizontal stabilizer or can be connected at other locations.  The reference Fink et al.  (Pub No. US 2014/0061367 A1) discloses an aircraft, 1st & 2nd wings, 1st & 2nd curved wing tips, the 1st wing is V-shaped, port and starboard canards, 1st & 2nd rotor assembly between the 1st & 2nd wing tips, propellers, and the propeller rotating plane is behind the 1st & 2nd wing tips.  The reference Eger (US Patent No. 5,503,352) discloses an aircraft, 1st & 2nd wings, 1st & 2nd curved wing tips, the 1st wing is V-shaped, and port and starboard canards.  The reference Tanahashi (Pub No. US 2017/0001723 A1) discloses an aircraft, 1st wing, 1st & 2nd curved wing tips, port and starboard canards, rotor assembly on the port and starboard canards, propellers, and canards and rotor assemblies are actuated to rotate from horizontal to vertical positions, and the propeller rotational plane is horizontal when the canards are vertical and vice versa.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647